DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 27, 2020 has been entered.

Election/Restrictions
Applicant's election with traverse of species II, claims 10, 13, 15, 17 and 19-22, in the reply filed on October 26, 2020 is acknowledged. The traversal is on the ground(s) that 1) "examination without election would not present an undue search burden as all the claims are sufficiently related. Accordingly, all the claims are sufficiently related to each other such that an undue burden would not be placed upon the Patent Office by maintaining all species in a single application"; and 2) "the Office's demand for election is burdensome, not only of the Patent Office and the Applicant, but also the public. Applicant may be forced to expend considerable monies for filing and prosecuting at least one additional patent application. The Office will then be burdened by multiple unnecessary applications and redundant repetition of work. Correspondingly, the public  This is not found persuasive because 1) examining several distinct and separated inventions imposes serious burden on the examiner due to the uniqueness of each invention; and 2) restriction requirement will not create "multiple unnecessary applications and redundant repetition of work", as argued by the applicant, because all withdrawn claims that dependent from or otherwise require all the limitations of the allowable claim(s) will be rejoined and allowed. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 14 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 26, 2020.
Newly claims 21 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally presented invention drawn to a device (a display substrate/panel), and newly claims 21 and 22 are directly to a display substrate repairing method and a display substrate repairing system, respectively, which are directed to inventions that are independent or distinct from the invention originally claimed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 22 have been withdrawn from .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a disconnected portion" (claims 10 and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 2-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "28" has been used to designate both "drain electrode signal line" and "polar signal line"; and reference character "210" has been used to designate "first electrode layer", "first conductive electrode layer" and "first conductive electrode".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10, 13, 15, 17, 19 and 20 are objected to because of the following informalities: 1) A colon (:) should be inserted after "comprising" (claims 10 and 19, line . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "a groove penetrating through the organic film layer, the conductive layer and the insulating layer is arranged at the disconnected portion of the signal line", as recited in claim 10, is unclear as to a groove penetrating through which element(s) and which element is arranged at the disconnected portion of the signal line applicant refers.
The term "opaque" in claims 10 and 19 is a relative term which renders the claim indefinite. The term "opaque" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claimed limitation of "a groove penetrating through the organic film layer and the insulating layer is arranged at the disconnected portion of the signal line", as recited 
Claim 17 failing to particularly point out and distinctly define the metes and bounds of the subject matter because it is unclear what the preamble of the claim is.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claimed limitation of "a display panel", as recited in claim 17, fails to further limit the subject matter (i.e. "a display substrate") of the claim upon which it depends (claim 10).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 13, 15 and 17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (2016/0334683) in view of Salisbury (5,834,321).
As for claims 10, 13 and 15, Song et al. show in Figs. 1-16 and related text a display substrate, comprising a signal line DL having a disconnected portion formed 
wherein the signal line is a source electrode signal line, and the display substrate further comprises an organic film layer CF, a conductive layer 150/SC/FE/PE1 and an insulation layer 130 stacked on the signal line; 
a groove RH penetrating through the organic film layer, the conductive layer and the insulation layer is arranged at the disconnected portion of the signal line; 
the repair line is arranged in the groove. 
Song et al. do not disclose a protective layer is arranged at least in an area where the repair line is located, the repair line is arranged in the groove full of the protective layer, the protective layer being opaque (claim 10); the protective layer covers the repair line and being is in direct contact with a sidewall of the groove, an upper surface of the protective layer away from the repair line is at a plane identical to an upper surface of the conductive layer away from the repair line (claim 13); and an orthographic projection of the repair line onto the signal line is within an orthographic projection of the protective layer onto the signal line (claim 15). 
Regarding the process limitations ("formed during an open circuit repairing process or a short circuit repairing process" and "a groove penetrating through the organic film layer, the conductive layer and the insulating layer is arranged at the disconnected portion of the signal line"), these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
	Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that the applicant has the burden of proof in such cases, as the above case law makes clear.  
Salisbury teaches in Figs. 1, 4 and related text:
As for claim 10, a protective layer 175 is arranged at least in an area where the repair line 165 is located, the repair line is arranged in the groove 145 full of the protective layer (Fig. 4), the protective layer being opaque (Col. 5, lines 9-10; note: polyimide is opaque at wavelength about 300 nm or less).

As for claim 13, the protective layer covers the repair line and is in direct contact with a sidewall of the groove, an upper surface of the protective layer away from the repair line is at a plane identical to an upper surface of the conductive layer 160 away from the repair line (Fig. 4).

As for claim 15, an orthographic projection of the repair line onto the signal line is within an orthographic projection of the protective layer onto the signal line (Fig. 4).
Song et al. and Salisbury are analogous art because they are directed to a display substrate and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a protective layer being arranged at least in an area where the repair line is located, the repair line being arranged in the groove full of the protective layer, the protective layer being opaque; the protective layer covering the repair line and being in direct contact with a sidewall of the groove, an upper surface of the protective layer away from the repair line being at a plane identical to an upper surface of the conductive layer away from the repair line; and an orthographic projection of the repair line onto the signal line being within an orthographic projection of the protective layer onto the signal line, as taught by Salisbury, in Song et al.'s device, in order to protect an under layer from mechanical damage and ionic contamination; and provide a high yield and high quality device.

As for claim 17, the combined device shows a display panel, comprising the display substrate according to claim 10 (Song: [0005]; Salisbury: Col. 1, lines 9-10).

Claims 19 and 20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (2014/0353595) in view of Song et al. (2016/0334683), Ma et al. (2016/0254498) and Salisbury (5,834,321).
As for claims 19 and 20, Choi et al. show in Figs. 1, 3, 4A-4G and related text a display substrate 21 comprising a signal line 216/217, wherein the signal line is a source electrode signal line,

the display substrate further comprises a light-emitting layer 220 and a cathode layer 222 stacked on the organic film layer.
Choi et al. do not disclose the signal line having a disconnected portion formed during an open circuit repairing process or a short circuit repairing process, wherein a repair line is arranged at the disconnected portion of the signal line, and a protective layer is arranged at least in an area where the repair line is located; a groove penetrating through the organic film layer and the insulation layer is arranged at the disconnected portion of the signal line; the repair line is arranged in the groove full of the protective layer, the protective layer being opaque and insulated.
Song et al. show in Figs. 1-16 and related text the signal line DL having a disconnected portion formed during an open circuit repairing process or a short circuit repairing process, wherein a repair line RL is arranged at the disconnected portion of the signal line,
a groove RH penetrating through the organic film layer CF and the insulation layer 130 is arranged at the disconnected portion of the signal line; 
the repair line is arranged in the groove. 
Song et al. do not disclose a protective layer is arranged at least in an area where the repair line is located, the repair line is arranged in the groove full of the protective layer, the protective layer being opaque and insulated. 
Regarding the process limitations ("formed during an open circuit repairing process or a short circuit repairing process" and "a groove penetrating through the 
	Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 
Ma et al. teach in Figs. 1-4 and related text a protective layer 126' is arranged at least in an area where a repair structure 31 is located, the repair structure is arranged in the groove 21 full of the protective layer, the protective layer.
Ma et al. do not disclose the protective layer being opaque and insulated.
Salisbury teaches in Figs. 1, 4 and related text the protective layer 175 being opaque and insulated (Col. 5, lines 9-10; note: polyimide is opaque at wavelength about 300 nm or less).
Choi et al., Song et al., Ma et al., and Salisbury are analogous art because they are directed to a display substrate and one of ordinary skill in the art would have had a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the signal line having a disconnected portion formed during an open circuit repairing process or a short circuit repairing process, wherein a repair line is arranged at the disconnected portion of the signal line; a groove penetrating through the organic film layer and the insulation layer is arranged at the disconnected portion of the signal line, as taught by Song et al., a protective layer being arranged at least in an area where the repair line is located, the repair line being arranged in the groove full of the protective layer, as taught by Ma et al., the protective layer being opaque and insulated, as taught by Salisbury, in Song et al.'s device (i.e. at the stage of the device as shown in Fig. 4C), in order to protect an under layer from mechanical damage and ionic contamination; reduce cost and provide a high yield and high quality device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 13, 15, 17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811